Title: From Thomas Jefferson to John Barnes, 3 June 1795
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello June 3. 1795.

I received last night your favor of May 12. noting the sale of the stock last sent, and that a balance of 267.D. 43c. will remain on hand after deducting the draughts already paid or accepted. I now inclose another Certificate to be disposed of for Mr. Short, being 7504 Doll. 42. cents of deferred debt with a power of attorney to transfer the same, and also to receive the interest due on his stock of all description amounting as I calculate to 314.55 D., for the 1st. day of July next. In consequence of this I make on you the draughts below stated. It is rather doubtful whether I shall push the investments in land &c. for Mr. Short to the whole amount of the paper now sent. Should I not, it will be necessary to reconvert the balance which shall remain into stock. But of this I shall advise you in time. I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson


Draughts on Mr. Barnes above alluded to.





D c


at 3. days sight.  June 3.
James Bringhurst junr. & co.
46.74



  Muir & Hyde

59.37



Robert Pollard

36.  




142.11



at 6. weeks sight. June 3.
William Champe Carter

600.  


4.
do.

600.  


5.
do.

600.  




1800. 




